Citation Nr: 1602212	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability of the chest and arms.

2.  Entitlement to service connection for a bowel disability, to include as secondary to interstitial cystitis.

3.  Entitlement to an initial rating in excess of 20 percent for interstitial cystitis.

4.  Entitlement to an initial rating in excess of 10 percent for paradoxical vocal cord motion.


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to June 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is needed to decide the Veteran's claims.

First, the March 13, 2014, Statement of the Case cites to records from the VA medical center in Orlando, Florida; however, the claims file is absent any VA treatment records.  Remand is needed to obtain all outstanding VA treatment records.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

Second, further development is needed to obtain relevant outstanding private treatment records.  The Veteran has repeatedly reported private urological treatment since separation from service.  See VA examination (October 15, 2010); Notice of Disagreement (January 28, 2011); Substantive Appeal (April 14, 2014) (Dr. G. Parr).  On October 11, 2011, the Veteran reported that she receives private treatment for all of the disabilities on appeal.  She also reported that her private treatment provider opined that her bowel disability is secondary to her service-connected bladder disability (interstitial cystitis).

Third, VA examination is needed.

With respect to interstitial cystitis, reexamination is needed to determine the current severity of the disability.  In January 2011 and October 2011, the Veteran reported that her interstitial cystitis had worsened since her last VA examination in October 2010.  The October 2010 VA examination report shows that voiding dysfunction required the absorbent materials that must be changed less than twice daily.  However, in January 2011 and October 2011, the Veteran reported that she must change absorbent materials at least twice or thrice daily.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

With respect to the vocal cord disability, the October 2010 VA examination report does not describe the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Specifically, the report does not address whether the criteria for the next higher rating are present, that is, whether there is thickening or nodules of chords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2015).

With respect to bowel and skin disabilities, the October 2010 VA examiner found that there were no current disabilities.  However, the Veteran asserts that she is being treated for dermatitis of the chest and arms and that a private physician related her current bowel symptoms to her service-connected interstitial cystitis.  See Statement (October 11, 2011).  Once the Veteran's private treatment records have been obtained, reexamination is needed to determine whether she has current disabilities and, if so, whether they are related to service or a service-connected disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Parr, as well as any other private doctor who has treated the Veteran's disabilities of the bowel, bladder, skin, and vocal chords (identified during the October 15, 2010, VA examination; in the January 28, 2011, Notice of Disagreement; in the April 14, 2014, Substantive Appeal; and in the October 11, 2011, statement).  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the disabilities.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.

The examiner is to identify the current severity of the Veteran's service-connected vocal cord disorder and  interstitial cystitis.

The examiner is to diagnose any skin and bowel disorders the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is related to the Veteran's active service.

The examiner is to address the Veteran's private treatment records as well as the Veteran's report that her private treatment provider attributed her bowel symptoms to her service-connected bladder disorder.  Specifically, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected bladder disorder either caused or aggravated any diagnosed bowel disorder.  If aggravation of a diagnosed bowel disorder by the service-connected bladder disorder is found, the examiner must attempt to establish a baseline level of severity of the bowel disorder prior to aggravation by the service-connected bladder disorder.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact her ability to work, or occupational functioning.

The examiner must review the entire claims.  The examination report must include a complete rationale for all opinions expressed.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

